DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    DISTRICT ADVISORY BOARD OF THE SOUTHERN FLORIDA
 DISTRICT, CHURCH OF THE NAZARENE, INC., and BRIAN WILSON,
                        Appellants,

                                     v.

    CENTRO DE ALABANZA OASIS WEST PALM BEACH, INC., and
            IGLESIA DEL NAZARENO BELEN, INC.,
                         Appellees.

                               No. 4D21-756

                              [May 25, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2016-CA-
011985-XXXX-MB.

   Dane E. Leitner of Ward Damon PL, West Palm Beach, for appellants.

  Elaine Johnson James of Elaine Johnson James, P.A., Palm Beach
Gardens, for appellees.

CONNER, C.J.

    Appellants, District Advisory Board of the Southern Florida District,
Church of the Nazerene, Inc. (“the District”) and Brian Wilson (collectively
“Appellants”), appeal the final summary judgment entered below in favor
of appellees, Centro De Alabanza Oasis West Palm Beach, Inc. (“Oasis,
Inc.”) and Iglesia Del Nazareno Belen, Inc. (“Iglesia, Inc.”) (collectively
“Appellees”). This dispute concerns ownership of real property operating
a church. Appellants contend that pursuant to the “ecclesiastical
abstention doctrine,” a lay court cannot adjudicate who, within a church,
is authorized to run that church. Appellants further contend that to
resolve the dispute of ownership of real property in this case, a court would
necessarily need to decide which faction within the church controls the
church. Because we determine a genuine issue of material fact exists as
to Iglesia, Inc.’s affiliation with the Church of the Nazarene, and thereby,
the District, summary judgment was inappropriate and we reverse.

                                Background
   Throughout this litigation, the parties presented opposing views of their
relationship. According to Appellants, the District is an entity created by
the General Assembly of the Church of the Nazarene (“the Church of the
Nazarene”) and is made up of interdependent local churches in the South
Florida area. Appellants contended that appellee, Iglesia, Inc. is one such
interdependent local church under the umbrella of the District and the
Church of the Nazarene, and that the subject property dispute was
ecclesiastic in nature. However, Appellees maintained that this was not a
dispute between a parent church and a local church. Instead, Appellees
asserted that Iglesia, Inc. is not a local church, but simply a Florida non-
profit organization and a separate entity altogether.

   Galo E. Poveda was ordained as a minister by the Church of the
Nazarene, and founded the Iglesia Church, serving as its pastor. In 1995,
Poveda formed Iglesia, Inc. and served as its president and director, with
his daughter, Roxana Poveda-Mendoza, also serving as a director of the
company. The summary judgment evidence below reflected that the
bylaws of Iglesia, Inc. were the Manual of the Church of the Nazarene (“the
Manual”), which is the governing document of the Church of the Nazarene.
In 2003, Iglesia, Inc. sought to purchase real property in West Palm Beach
but could not qualify for a mortgage, so the District agreed to co-sign for
the mortgage. Title to the subject property was then conveyed to the
District at the sale closing.

    By 2007, the District had been assessed over one million dollars in fines
for municipal code violations on the property. The District then recorded
a warranty deed transferring title and fee simple ownership of the property
to Iglesia, Inc. Notably, the warranty deed’s language contained no
restrictions or reversionary rights in favor of the District, and simply
conveyed title to the property to Iglesia, Inc. in fee simple. Shortly
thereafter, the District’s lawyer wrote a letter to the city of West Palm
Beach seeking an extension of time for Iglesia, Inc. to obtain funds in order
to bring the property up to code and stating that title had just been
transferred to Iglesia, Inc.

    In 2014, Iglesia, Inc. resolved to withdraw from the Church of the
Nazarene, formalizing a corporate resolution stating that Iglesia, Inc.
would take all necessary action required by the Manual to withdraw from
the Church of the Nazarene. Specifically, the corporate resolution
provided that at a meeting of Iglesia, Inc.’s corporate directors, the
following action was authorized:



                                     2
      TO TAKE ALL NECESSARY ACTION REQUIRED BY THE
      MANUAL OF THE CHURCH OF [THE] NAZARENE TO
      WITHDRAW IGLESIA DEL NAZARENO BELEN, INC. FROM
      THE CHURCH OF [THE] NAZARENE INCLUDING, THE
      EXECUTION OF ALL DOCUMENTS AND MEET ALL
      REQUIREMENTS NECESSARY TO COMPLETE THE
      WITHDRAWAL.

(emphasis added).

    Thereafter, the District voted to declare Iglesia, Inc. as a “church in
crisis” per the Manual, to remove the names of the local church board
members as the corporate officers and appoint replacement persons as the
local church’s governing board, and to transfer the subject property to the
District from Iglesia, Inc. As such, Wilson, the then president of the
District, filed an annual report on behalf of Iglesia, Inc. identifying himself
as the president of Iglesia, Inc. and also listing the newly appointed
individuals as officers and directors of Iglesia, Inc. In October 2015,
Wilson signed and recorded a warranty deed in his capacity as the
president of Iglesia, Inc., which purported to transfer ownership and title
to the subject property back from Iglesia, Inc. to the District (“the October
2015 Warranty Deed”).

   After discovering Wilson’s annual report filing, Poveda filed an
amendment to Iglesia, Inc.’s articles of incorporation, deleting all
references to the persons listed therein. On behalf of Iglesia, Inc., Poveda
then attempted to quitclaim the property to another entity, Oasis, Inc., for
which Poveda also served as president since its incorporation in 2014.
Subsequently, additional competing annual reports were filed purportedly
on behalf of Iglesia, Inc. in which Wilson again claimed to be the president
thereof, while Poveda deleted Wilson and his cohorts as officers and
directors of Iglesia, Inc.

   The Litigation

   Appellees filed suit in 2016 against the District and Wilson, alleging
they fraudulently filed the October 2015 Warranty Deed and annual
reports in violation of section 817.535, Florida Statutes (2021). Appellees
sought to quiet title to the subject property against the District asserting
that Iglesia, Inc. acquired fee simple ownership and title to the subject
property in 2007 from the District and that Wilson was never authorized
to act on Iglesia, Inc.’s behalf, such that the October 2015 Warranty Deed
he signed and recorded was fraudulent and clouded Iglesia, Inc.’s title to
the property.

                                      3
    In response, Appellants asserted that the subject dispute related to
ownership of church property such that the dispute was purely ecclesiastic
in nature and that the trial court lacked jurisdiction to adjudicate the
religious matter. Appellants also brought their own counterclaim for quiet
title, asserting the District was duty-bound to protect all District and
church property from being diverted to any personal or corporate use other
than for the church and to certify the withdrawal of any local church from
the Church of the Nazarene for the purpose of implementing the transfer
of title to real property.

   The parties eventually filed competing motions for summary judgment,
asserting the same positions taken in the complaint and answer.

    At the summary judgment hearing, the parties disputed whether the
Church of the Nazarene was a hierarchical church such as to enable it to
invoke the ecclesiastical abstention doctrine. Notably, the trial court
acknowledged that if resolving the case required it to interpret provisions
of the Manual, then that would not be an appropriate matter for the court
to decide because that is something that would be reserved to the church.
Specifically, the trial court acknowledged that the issue of what occurred
when the church was declared to be “in crisis,” and how the board was
overtaken, presented circumstances very similar to cases in which the
courts do not get involved, as such cases appear to relate to internal
decisions dealing with subordinate churches.

    However, the trial court reasoned that in this case, whether the church
was hierarchical or congressional was not relevant to the ruling on the
competing summary judgment motions. Rather, the trial court stated that
it had not considered the Manual’s provisions, and instead had based its
judgment on the application of neutral principles of Florida real estate and
corporate law to real estate transactions between two non-profit Florida
corporations. In doing so, the trial court ruled in favor of Appellees,
concluding that the District and its president, Wilson, were not members,
directors, or officers of Iglesia, Inc. and were unauthorized to transfer title
from Iglesia, Inc. back to the District, such that the October 2015
Warranty Deed was materially false, unauthorized, null and void.

   Subsequently, Appellants gave notice of appeal.

                             Appellate Analysis

   The granting of a motion for summary judgment is reviewed de novo.
Volusia Cnty. v. Aberdeen at Ormond Beach, L.P., 760 So. 2d 126, 130 (Fla.

                                      4
2000). Summary judgment is appropriate only where “there is no genuine
issue as to any material fact and the moving party is entitled to a judgment
as a matter of law.” Fla. R. Civ. P. 1.510(c). The burden is on the moving
party to show “conclusively the absence of any genuine issue of material
fact and the court must draw every possible inference in favor of the party
against whom a summary judgment is sought.” Moore v. Morris, 475 So.
2d 666, 668 (Fla. 1985). “If the evidence raises any issue of material fact,
if it is conflicting, if it will permit different reasonable inferences, or if it
tends to prove the issues, it should be submitted to the jury as a question
of fact to be determined by it.” Id.

   On appeal, Appellants contend that the trial court should have
dismissed the suit pursuant to the “ecclesiastical abstention doctrine.”
Appellants assert that pursuant to this doctrine, a lay court cannot
adjudicate who, within a church, is authorized to run that church,
maintaining that to resolve the dispute of ownership of real property in
this case, a court would necessarily need to decide which faction within
the church controls it. See Eglise Baptiste Bethanie De Ft. Lauderdale, Inc.
v. Bank of Am., N.A., 321 So. 3d 245, 247 (Fla. 4th DCA 2021).

    In our recent decision in Eglise, a non-profit corporation, conducting
business as a Baptist church, sued two banks for negligently granting
control of the church’s bank accounts to the widow of the deceased pastor.
Id. at 246. The trial court granted the banks’ motion to dismiss for lack of
subject matter jurisdiction, based upon the ecclesiastical abstention
doctrine. Id. On appeal, we affirmed, reasoning:

      [A]lthough the Church’s negligence claims against the Banks
      involve a question of control over bank accounts, in order to
      resolve those claims the court would necessarily have to decide
      which faction within the Church controls the bank accounts.
      The only way for the court to make this determination is for it
      to consider the Church’s internal governance structure.
      “[Q]uestions    of   church     governance    are    manifestly
      ecclesiastical.” Id. Accordingly, the trial court did not err in
      dismissing the case for lack of subject matter jurisdiction
      based on the ecclesiastical abstention doctrine.

Id. at 247 (second alteration in original) (emphasis added).

   Notably, Appellants point out that “Florida has made the decision to
apply the deference to church authority approach when resolving church
property disputes.” Townsend v. Teagle, 467 So. 2d 772, 775 (Fla. 1st
DCA 1985).

                                       5
      The deference approach, as stated in Watson v. Jones, [80 U.S.
      679 (1871),] requires the civil courts to defer to the decisions
      of church authorities on church matters where the church’s
      ecclesiastical government is hierarchical in structure. The
      civil courts must defer to any decision rendered by the church
      authorities in matters of “discipline[,] or of faith, or
      ecclesiastical rule, custom or law.” [Watson, 80 U.S. at 727].
      The decision of “the highest of these church judicatories to
      which the matter has been carried” must be accepted as final
      and binding by legal tribunals. Id.

Id. (emphasis added). “The fact that the dispute involves title to real
property or that it involves a conflict among heretofore nonschismatic
church members in no way operates to permit the circuit court’s
intervention.” Id.

   Appellants argue that the trial court was required to make a two-
pronged inquiry whereby it was to first determine whether the Church of
the Nazarene is hierarchical in nature and then determine whether Iglesia,
Inc. was affiliated with the church to an extent that it was part of, and a
subordinate to, that hierarchical structure. See New Jerusalem Church of
God, Inc. v. Sneads Cmty. Church, Inc., 147 So. 3d 25, 26 (Fla. 1st DCA
2013).

   New Jerusalem involved an interchurch dispute regarding which of two
churches owned a piece of property. Id. There, a mother church self-
identified as a hierarchical church and asserted it owned the property of a
local church whose deed did not conform to the requirements of the
church’s governing document. Id. The local church went on to convey the
property to another church prompting suit by the mother church. Id.
After a jury trial, final judgment was entered quieting title in favor of the
new church and the mother church appealed. Id. On appeal, the First
District held:

      To allow the trial court or, in this case, the jury to determine
      whether [the mother church] was hierarchical allows the
      finder of fact to delve into matters of religious doctrine and
      polity—an inquiry that is clearly prohibited. As such, the trial
      court was obligated to defer to [the mother church]’s self-
      characterization and to recognize, as a matter of law, that [the
      mother church] is a hierarchical church.

Id. at 29 (emphasis added). The First District then explained:

                                     6
      Upon determining, as a matter of law, that [the mother
      church] is a hierarchical church, it would follow then that [the
      mother church] controls the property of its local affiliates. See
      Bethel AME Church of Newberry, Fla. v. Domingo, 654 So. 2d
      233 (Fla. 1st DCA 1995) (holding that Mills [v. Baldwin, 362
      So. 2d 2, 7 (Fla. 1978)], requires that church property remain
      with the parent church where the church is hierarchical in
      structure). While this is the general rule in Florida, this rule
      does not end our inquiry. To simply conclude that local
      church property automatically flows to the mother church by
      virtue of a hierarchical church’s claim of ownership could lead
      to unfair results. Rather, we find that a second layer of inquiry
      is relevant here to determine property ownership. That is
      whether [the local church] was affiliated with [the mother
      church] such that it was a part of, and subordinate to, the
      hierarchical structure.

Id. (emphasis added). The First District noted that the evidence which had
been presented at trial demonstrated that while the local church’s position
was that its affiliation with the mother church was “loose,” such
characterization of the relationship was at odds with the clear evidence of
mutual assent to the hierarchical relationship with the mother church,
which included the local church’s financial contributions to the mother
church, attendance at annual conferences, and receipt of guidance from
the mother church as well as use of its name. Id. at 30. As such, the First
District determined that the local church was clearly affiliated with the
mother church, which was a hierarchical church, such that according to
the church’s governance, as well as the case law, the property properly
belonged to the mother church.         Id. (citing Full Gospel Temple of
Tallahassee v. Redd, 82 So. 2d 589, 590 (Fla. 1955) (holding that, when
the appellants withdrew from the parent church, they “carried nothing but
their membership with them; the parent church retained title to the
properties.”)).

   In the instant case, Appellants are correct that the deference approach
required the trial court to follow the two-part inquiry set forth in New
Jerusalem. As to the first inquiry, the trial court was obligated to defer to
Appellants’ characterization of the Church of the Nazarene as hierarchical
in nature and to recognize, as a matter of law, that it is a hierarchical
church.

  As to the second inquiry, whether Iglesia, Inc. was affiliated as a
subordinate to the hierarchical structure of the church, Appellants argue

                                     7
that the Appellees have admitted their dispute is ecclesiastic in nature
such that their divorce must be governed under the same principles. In
this regard, the summary judgment evidence reflected that both Poveda
and Mendoza acknowledged that Iglesia, Inc.’s 2014 corporate resolution
stated that Iglesia, Inc. would take all necessary action required by the
Manual to withdraw from the Church of the Nazarene. Therefore,
summary judgment evidence in the record reflects that Iglesia, Inc. was
not just a non-profit corporation, but to some extent, part of the Church
of the Nazarene, such that it needed to abide by the Manual’s provisions
for withdrawal from the Church of the Nazarene. Indeed, Mendoza’s
deposition testimony confirmed both that the church board of Iglesia, Inc.
resolved to withdraw from the Church of the Nazarene, and that Iglesia,
Inc. was a part of the Church of the Nazarene before that resolution.
Mendoza further admitted that the Manual represents Iglesia, Inc.’s
bylaws.

    Therefore, because some summary judgment evidence indicates that
Iglesia, Inc. was affiliated with the Church of the Nazarene, and that its
withdrawal from the Church of the Nazarene would need to meet the
Manual’s requirements, the question of whether the process by which the
District took control over the Iglesia, Inc. board after declaring it a “church
in crisis” would arguably be a question of church governance and require
interpretation of the Manual’s withdrawal procedures. In other words, to
the extent that Iglesia, Inc. was affiliated with the Church of the Nazarene,
the determination of control over the Iglesia, Inc. board would be subject
to the ecclesiastical abstention doctrine.

    Appellees’ argument that Iglesia, Inc. was merely a non-profit
organization separate and apart from the Church of the Nazarene relies on
contradictory evidence, and thus fails to justify affirmance of summary
judgment in their favor. Moreover, to the extent Appellees rely on the
assertion that Poveda used his own personal savings in making the initial
purchase of the subject property, the record indicates that subsequent
mortgage payments were purportedly derived from parishioners’ tithes to
the church.        Appellees’ assertion that the District was outwardly
representing that it no longer had interest in this property by sending a
letter to the city in 2007, advising that title to the property had just been
transferred to Iglesia, Inc., was also qualified by Appellees’ admission that
the District’s purpose for sending this letter was to obtain an extension of
time for Iglesia, Inc. to be able to obtain funds in order to bring the property
up to code. Likewise, testimony that the District itself had not made any
financial contributions to Iglesia, Inc., and that since 2007, the District
had not provided any support to Iglesia, Inc. or the Iglesia Church, in
support of the argument that Iglesia, Inc. was unaffiliated with the Church

                                       8
of the Nazarene, conflicts with the testimony of both Poveda and Mendoza
acknowledging Iglesia, Inc.’s subsequent 2014 corporate resolution to
withdraw from the Church of the Nazarene, as well as deposition testimony
that prior to the 2014 corporate resolution, Iglesia, Inc. was a part of the
Church of the Nazarene and the Manual represents Iglesia, Inc.’s bylaws.
Finally, Appellees’ argument that Appellants had admitted that a Nazarene
Church Board, as defined by its Manual, is a different entity than the
board of a Florida Corporation, inaccurately characterizes the record.

                                Conclusion

    The conflicting summary judgment evidence of Iglesia, Inc.’s affiliation
with and subordination to the Church of the Nazarene precluded summary
judgment. Therefore, we reverse the final summary judgment and remand
for further proceedings for the trial court to conduct the two-prong inquiry
set forth in New Jerusalem. If the trial court determines that Iglesia, Inc.
is affiliated with the Church of the Nazarene, and thereby the District, as
a subordinate, then deference to the District’s determination is required
and the trial court is precluded by the ecclesiastical abstention doctrine
from interfering with a matter of church governance.

   Reversed and remanded for further proceedings.

GERBER and KUNTZ, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     9